UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7536


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SIGMUND DIAOLA JAMES, a/k/a Sig,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:08-cr-00944-MBS-1)


Submitted: July 22, 2021                                          Decided: August 9, 2021


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sigmund Diaola James, Appellant Pro Se. Jane Barrett Taylor, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sigmund Diaola James appeals the district court’s order granting in part and denying

in part his motion seeking a sentence modification under § 404(b) of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2